Case 2:20-cv-11663-GCS-RSW ECF No. 9 filed 07/17/20      PageID.121   Page 1 of 4



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


HILLARY BRODY,

      Plaintiff,
                                            Case No. 20-cv-11663
v.
                                            Hon. George Caram Steeh

CULTURESOURCE,
COSTAFF H.R. SERVICES, INC., and
WILLIAM OMARI RUSH

     Defendant.
__________________________________________________________________

WEININGER LAW PLLC                         MILLER, CANFIELD, PADDOCK
Daniel W. Weininger (P-75865)              AND STONE PLC
17118 Adrian Rd.                           MEGAN P. NORRIS (P39318)
Southfield, MI 48075-1948                  NHAN T. HO (P82793)
(248) 905-1640                             Attorneys for Defendant
weiningerlaw@gmail.com                     150 W Jefferson, Suite 2500
                                           Detroit, Michigan 48226
                                           (313) 963-6420
                                           norris@millercanfield.com
                                           ho@millercanfield.com

__________________________________________________________________

         DEFENDANTS’ EMERGENCY MOTION FOR ORDER
          STRIKING EXHIBIT TO ANSWER TO COMPLAINT
        AND PERMITTING FILING OF UNREDACTED VERSION
      NOW COMES Defendants, CULTURESOURCE and William Omari Rush,

through their attorneys, Miller, Canfield, Paddock and Stone, move this Honorable


                                       1
Case 2:20-cv-11663-GCS-RSW ECF No. 9 filed 07/17/20         PageID.122     Page 2 of 4



Court to strike Answer and Affirmative Defenses for Defendants CultureSource

and William Omari Rush (ECF No. 7). In support of their motion, Defendants

state:

         1.   Defendants filed Answer and Affirmative Defenses for Defendants

CultureSource and William Omari Rush (ECF No. 7) (“Answer”) on Friday, July

17, 2020, to which Exhibit 1 (ECF No. 7-1) was attached.

         2.   Defendants’ counsel inadvertently filed the unreadacted version of

Exhibit 1, which include Plaintiff’s social security number.

         3.   Upon learning of her mistake, Defendants’ counsel immediately

attempted to contact to the Court’s chamber and the court clerk to remediate her

error, but was unable to do so because it was outside of business hours.

         4.   Defendants’ counsel is apologetic to the Court and Plaintiff for her

mistake.

         5.   Defendants ask the Court to enter an order striking the Answer (ECF

No. 7), so that it is removed from the public record, and authorize the filing of the

Answer with Plaintiff’s social security number redacted. A copy of the redacted

Answer has been filed with the Court (ECF No. 8).

         6.   Defendants have obtained concurrence from Plaintiff’s counsel in this

Motion.




                                         2
Case 2:20-cv-11663-GCS-RSW ECF No. 9 filed 07/17/20         PageID.123   Page 3 of 4



      Wherefore, Defendants request that this Court enter an emergency order (1)

striking Answer and Affirmative Defenses for Defendants CultureSource and

William Omari Rush (ECF No. 7) and direct it to be removed from the public

record, and (2) permit the filing of the redacted copy Answer and Affirmative

Defenses for Defendants CultureSource and William Omari Rush (ECF No. 8),

which shall be deemed accepted as filed on July 17, 2020.

                                     Respectfully submitted,

                                     /s/Nhan Ho (P-82793)
                                     Miller, Canfield, Paddock and Stone, P.L.C.
                                     Attorneys for Defendant Wescast
                                     150 West Jefferson, Suite 2500
                                     Detroit, MI 48226
                                     (313) 963-6420
                                     norris@millercanfield.com

Dated: July 17, 2020




                                        3
Case 2:20-cv-11663-GCS-RSW ECF No. 9 filed 07/17/20         PageID.124   Page 4 of 4



                          CERTIFICATE OF SERVICE

      I hereby certify that on July 17, 2020, I electronically filed the foregoing

paper with the Clerk of the Court using the ECF system which will send

notification of such filing to all attorneys of record.



                                  /s/Nhan Ho
                                  Miller, Canfield, Paddock and Stone, P.L.C.
                                  Attorneys for Defendant Wescast Industries, Inc.
                                  150 West Jefferson, Suite 2500
                                  Detroit, Michigan 48226
                                  (313) 963-6420
                                  P-82793
                                  ho@millercanfield.com




                                            4
